Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C.121:
I.	Claim(s) 1-5, 11-15, drawn(s) to method of managing input-output signals, classified in group/class 709, subgroup/subclass 223.
II.	Claim(s) 6-10 & 16-20 drawn(s) to method of machine learning of the inference method, classified in group/class 706, subgroup/subclass 12.
The inventions are distinct, each from the other because of the following reasons:
Inventions (I) and (II) are related as combination and subcombinations.  Inventions in this relationship are distinct if it can be shown that (1) the combination as claimed does not required the particulars of the subcombination as claimed for patentability, and (2) that the subcombination has utility by itself or in other combinations (MPEP § 806.05(c)). 
In the instant case, the combination as claimed (Invention (I) method comprising:  receiving and transmitting plurality of input/output signals to the single-input-single output models) does not required the particulars of the subcombinations (Invention (II) as claimed because the invention (I) does not rely upon the specific details determining a value for the inference method)).
The subcombination has separate utility such as managing network and machine learning.
Because these inventions are distinct for the reasons given above and have acquired a separate status in the art as shown by their different classification, restriction for examination purposes as indicated is proper.
A telephone call was made to Winston Hsu (Reg 41,526) on 6/22/22 to request an oral election to the above restriction requirement, but did not result in an election being made.
Applicant is advised that the reply to this requirement to be complete must include an election of the invention to be examined even though the requirement may be traversed (37 CFR 1.143).
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application.  Any amendment of inventorship must be accompanied by a request under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(i).
Applicant is reminded that the required for response to this requirement is 60 days, not two months.
Applicant is advised that the reply to this requirement to be complete must include an election of the invention to be examined even though the requirement is traverse (37 CFR 1.143).

Contact Information
The present application is being examined under the pre-AIA  first to invent provisions. 
THUONG NGUYEN whose telephone number is (571)272-3864.  The examiner can normally be reached on Monday-Friday 9:00-6:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivek Srivastava can be reached on 571-272-7304.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THUONG NGUYEN/Primary Examiner, Art Unit 2449